Exhibit 10.6

[LETTERHEAD]

[DATE]

[OFFICER NAME]

[OFFICER ADDRESS]

Dear [OFFICER NAME],

The Compensation Committee of the Board of Directors of Samson Resources
Corporation (the “Company”) has authorized the Company to issue to you, subject
to the conditions provided for herein, a “Special Bonus” in an amount equal to
100% of your 2014 target bonus, on the condition that (i) the grant to you of
the Special Bonus is a special one-time event that shall not be factored into,
or set a precedent for, any bonus to be set, funded or paid in 2015 or
thereafter and (ii) the Special Bonus will not apply for purposes of severance
under any plan, program, policy, arrangement or agreement. Accordingly, in order
to receive the Special Bonus, which bonus is payable in January 2015, subject to
your continued employment through and including the payment date (except as
otherwise expressly provided in any retention letter agreement with the
Company), you must acknowledge in writing, by signing below, that you understand
and agree that (i) the grant to you of the Special Bonus is a special one-time
event that shall not be factored into, or set a precedent for, any bonus to be
set, funded or paid in 2015 or thereafter and (ii) the Special Bonus will not
apply for purposes of severance under any plan, program, policy, arrangement or
agreement.

If you accept the terms and conditions above, please sign and date below in the
space provided.

 

Sincerely,  

 

Randy L. Limbacher

Chief Executive Officer

Samson Resources Corporation

 

Accepted and agreed to by:   

 

  

 

   [OFFICER NAME]    Date